Case 18-12726        Doc 41     Filed 03/11/19     Entered 03/11/19 15:52:54          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 12726
         Michael G Freemon

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/30/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 09/18/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 10.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-12726             Doc 41          Filed 03/11/19      Entered 03/11/19 15:52:54              Desc         Page 2
                                                             of 3



 Receipts:

           Total paid by or on behalf of the debtor                          $730.00
           Less amount refunded to debtor                                      $0.00

 NET RECEIPTS:                                                                                                $730.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                           $512.15
     Court Costs                                                                       $0.00
     Trustee Expenses & Compensation                                                  $32.85
     Other                                                                             $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $545.00

 Attorney fees paid and disclosed by debtor:                           $1,000.00


 Scheduled Creditors:
 Creditor                                                 Claim         Claim          Claim       Principal      Int.
 Name                                           Class   Scheduled      Asserted       Allowed        Paid         Paid
 Ad Astra Recovery Serv                     Unsecured         871.00           NA            NA            0.00       0.00
 AFNI, Inc                                  Unsecured         248.00           NA            NA            0.00       0.00
 City of Chicago - Parking and red Light Ti Unsecured      1,000.00            NA            NA            0.00       0.00
 Consumer Portfolio Services                Unsecured     11,228.00            NA            NA            0.00       0.00
 FIRST PREMIER BANK                         Unsecured         730.00           NA            NA            0.00       0.00
 FIRST PREMIER BANK                         Unsecured         441.00           NA            NA            0.00       0.00
 FIRST PREMIER BANK                         Unsecured         277.00           NA            NA            0.00       0.00
 GINNYS                                     Unsecured         287.00           NA            NA            0.00       0.00
 Heritage Acceptance Corp                   Secured        8,493.00       8,517.37      8,517.37        185.00        0.00
 I C System Inc                             Unsecured         264.00           NA            NA            0.00       0.00
 I C System Inc                             Unsecured         138.00           NA            NA            0.00       0.00
 Illinois Department Of Healthcare And Fam Priority           300.00           NA            NA            0.00       0.00
 Illinois Lending                           Unsecured         500.00           NA            NA            0.00       0.00
 Illinois Tollway                           Unsecured         244.00           NA            NA            0.00       0.00
 Internal Revenue Service                   Unsecured     26,020.00     30,767.45      30,767.45           0.00       0.00
 Internal Revenue Service                   Secured        2,554.00       2,623.36      2,623.36           0.00       0.00
 Internal Revenue Service                   Priority       3,969.00       2,882.92      2,882.92           0.00       0.00
 Mabt/Contfin                               Unsecured         308.00           NA            NA            0.00       0.00
 National Credit Systems                    Unsecured         650.00           NA            NA            0.00       0.00
 People's Gas                               Unsecured      1,900.00            NA            NA            0.00       0.00
 PNC Bank NA                                Secured      197,753.00    210,614.01     210,614.01           0.00       0.00
 PNC Bank NA                                Secured       18,626.00     21,380.80      21,380.80           0.00       0.00
 PORTFOLIO RECOVERY ASS                     Unsecured         156.00           NA            NA            0.00       0.00
 Springleaf                                 Unsecured      5,453.92            NA            NA            0.00       0.00
 United States Dept of HUD                  Secured       10,315.76     10,315.76      10,315.76           0.00       0.00
 USDOE/GLELSI                               Unsecured      7,379.00            NA            NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-12726        Doc 41      Filed 03/11/19     Entered 03/11/19 15:52:54             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                $21,380.80              $0.00              $0.00
       Debt Secured by Vehicle                            $8,517.37            $185.00              $0.00
       All Other Secured                                $223,553.13              $0.00              $0.00
 TOTAL SECURED:                                         $253,451.30            $185.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $2,882.92               $0.00             $0.00
 TOTAL PRIORITY:                                          $2,882.92               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,767.45               $0.00             $0.00


 Disbursements:

         Expenses of Administration                               $545.00
         Disbursements to Creditors                               $185.00

 TOTAL DISBURSEMENTS :                                                                         $730.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/11/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
